DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/11/2020.
Claims 1-17 are amended.
Claims 1-17 are pending in the current application.
Drawings
The drawings received 11/11/2020 are accepted.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment of 11/11/2020 overcome the prior objections to the specification and drawings.  Additionally the claim amendments distinguish over the prior art and the prior art does not disclose a marine windshield comprising port, starboard and center sections with transition areas between each of the port and starboard sections and the center section, where the transition areas comprise a transition radius, and a bottom trim member including a starboard corner radius and a port corner radius and comprising transition members comprising an outermost bend point the extends into the starboard and port corner radii and wherein transition areas of the windshield extend across a top of the transition members aft and inward from the outermost bend point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617